 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Layoffof Horton,Stevens, and HardinEmployees Horton,Stevens, and Hardin were laid off at the direction of Super-visorKensinger.Kensinger discussed'with Branscome on March 4 about layingoff some of the employees stating: "I told him the workload was pretty well accom-plishedand I could get back in line with the payroll again."He stated that hefollowed strict seniority in layoffs whenever possible, but that layoffs were matterswithin his sole discretion.The evidence of record supports Kensinger's reasons forlaying these three men off at this time. Subsequent rehiring of other laborers isaccounted for by the increased number of carloads of rice to be unloaded.TheTrial Examiner implicitly accepts Kensinger's version and finds these layoffs not tohave been discriminatorily motivated.The Union Button IncidentConsiderable testimony was given with reference to the charge that managementinterrogated employees on March 2 concerning the wearing of union buttons.Theseactions were primarily attributed to Dorsey and are advanced by General Counsel asbeing evidence of union animus which occasioned the discharges.This incident,occurred in the forenoon following the union meeting of the previous evening.Undoubtedlyseveral of the employees who had attended the union meeting openlywore their buttons.There is no doubt but that the wearing of these buttons came,to the attention of supervisors,but theTrialExaminer finds that the wearing of thebuttons played no role in the decision of management to change the operation andcontract out the drayage as well as to curtail their personnel.In one incident Dorseyis charged with having approached Johnson,inspected the button and asked him ifhe did not know that the button was "hot." TheTrialExaminer rejects Johnson'sversion of this event and finds that remarks made by Dorsey, if any, were not in thenature of threats of reprisal but rather would have been facetious.This incident isfound to be no violation of the Act.Disposition of Challenged Ballots in CaseNo. 23-RC-1511The Trial Examiner,having found that Johnson,Jones, Bush,Runnels,Williams,Haywood,Horton,Mills, Stevens,and Hardin were not discharged for their unionactivity,their challenged ballots need not be opened and counted nor a revised tallyof ballots be served upon the parties.The ballotsare invalid.Uponthe basis of the foregoing findings of fact, and uponthe recordas a whole,itwill be recommended that the complaint be dismissed in its entirety and, further,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Union Transfer&Storage Company is engaged in and, during all times material,was engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.General Drivers,Warehousemen and HelpersLocal UnionNo. 968 is a labororganization within the meaning of Section2(5) of the Act.3.The allegations of the complaint that Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) and(3) of the Acthas not been sustained by a preponderance of the substantial evidence.[Recommendations omitted from publication.]Pine State Creamery Company, Inc.andJamesMarshallHilliardand Howell L. Jones.Cases Nos. 11-CA-1710-2 and11-CA-1730.November 7, 1961DECISION AND ORDEROn July 12, 1961, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and is engaging in certain unfair labor134 NLRB No 3. PINE STATE CREAMERY COMPANY, INC.35practices and recommending that it. cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices alleged inthe complaint, and recommended that these allegations be dismissed.Thereafter, the Repondent and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings of the-Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings,2 conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Pine StateCreamery Company, Inc., Raleigh, North Carolina,its officers,agents,successors,and assigns shall :1.Cease-and desist from :(a)Discouraging membershipin TeamstersLocal Union No. 391,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization of its em-ployees by discharging or in any othermannerdiscriminatingagainstits employees in regard to their hireor tenureof employment or anyterms or conditions of employment.(b) Interrogating any of its employees concerning their unionaffiliation or organizational activities in a manner constituting inter-ference, restraint, or coercion in violation of Section 8 (a) (1) ofthe Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Teamsters Local Union No. 391,International Brotherhood of Teamsters, Chauffeurs, Warehousemen'Pursuantto the provisions of Section3(b) of the Act,the Board has delegated itspowers in connectionwith this case to a three-member panel[Members Rodgers,Fanning,and Brown]I The TrialExaminerincorrectly found thatwhen employee Jones reported to Mann,Respondent'ssalesmanager,thathe was experiencing some difficulty in servicing theMorgan account, Mann told him "that it wasunnecessaryto go back to their [Morgan's]storein the afternoons on hisway back to the plant " As disclosed by the record, Jonestestified that after discussing the matter withMann, Jonesdecided, on his own initiative,that itwould be "unnecessary" to stopat the Morgan's on his return trip In correctingthe TrialExaminer's erroneous finding, we note that such correction doesnot affect our-conclusionthat in dischargingJones the Respondent violated Section 8(a)(1) and (3) ofthe Act 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Helpers of America, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Offer to Howell L. Jones immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of earnings he may have suffered by reason of the dischargein the manner set forth in the section of the Intermediate Report en-titled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at its plant in Raleigh, North Carolina, copies of the noticeattached hereto marked "Appendix." ICopies of said notice, to be,furnished by the Regional Director for the Eleventh Region shall,,after being duly signed by the Respondent, be posted by Respondentimmediately upon receipt thereof and be maintained by it for 60 con-secutive days thereafter in conspicuous places, including all placeswhere notices are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Eleventh Region, inwriting, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated the Act by discharging James MarshallHilliard, be, and it hereby is, dismissed.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : PINE STATE CREAMERY COMPANY,INC.37WEWILLNOT discourage membership in Teamsters Local UnionNo. 391, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or in any other labororganization of our employees, by discharging or- in any othermanner discriminating against our employees in regard to hireor tenure of employment or any term or condition of employment.WE WILL NOT interrogate our employees concerning their unionmembership and activities.WE WILL offer to Howell L. Jones immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to any seniority or other rights previously enjoyed, andmake him whole for any loss of pay suffered as a result of thediscrimination against him.AVE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theabove-named Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized by Section8 (a) (3) of the Act.PINE STATE CREAMERY COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by James Marshall Hilliard and Howell L.Jones, individuals,on November 26, 1960, and January 30, 1961,respectively,the Regional Directorfor the Eleventh Region of the National Labor Relations Board, herein referredto as the Board,issued a consolidated complaint and notice of hearing thereon onFebruary 14, 1961,against Pine State Creamery Cmpany,Inc., the Respondentherein,alleging violation of Section 8(a) (3) and(1) of the National Labor Rela-tions Act, as amended(61 Stat. 136, 73 Stat. 519), herein called the Act. In itsduly filed answer, the Respondent admitted certain allegations of the complaint,but denied the commission of any of the alleged unfair labor practices.Pursuant to notice a hearing was held before the duly designated Trial Examineron February 28, and March 1, 1961,at Raleigh,North Carolina.All parties wereafforded full opportunity to participate in the hearing, to be heard,to examine andcross-examine witnesses,and to introduce relevant evidence.Though advised oftheir rights to argue orally before the Trial Examiner,to file proposed findings offact and conclusions of law and briefs in support of their respective positions, theparties did not choose to exercise their privilege. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon consideration of he entire record in the case,and from his observation ofthe witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges and the answer admits certain facts regarding the Respond-ent's business,but deniesthat itis engaged in commerce within the meaning of theAct.By sheercoincidence the Board on the firstday of thehearing herein,Febru-ary 28,1961, issued its Decision and Direction of Election in CaseNo. 11-RC-1401,130 NLRB892, wherein it foundthat theRespondent herein was-engaged in com-merce within the meaningof the Act.In the circumstancesthe TrialExaminerfinds that the Respondent is a corporation duly organized under andexisting byvirtue ofthe laws of the Stateof North Carolina, withoffice and principal placeof business at Raleigh,North Carolina, andbranch plants at Dunn,Goldsboro,Oxford, andHenderson,North Carolina.It is engaged in the business of processingand sellingdairyproducts.'During the past 12 months,which periodisrepre-sentative of all times materialherein, it purchasedmaterialsvalued in excess of$50,000 for its Raleigh plant,saidmaterials comingdirectly frompoints outsidethe Stateof North Carolina.Uponall of the foregoing,the TrialExaminer finds that the Respondent is nowand at all times material herein,has been engaged in commercewithin themeaningof Section2 (6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union No. 391, International Brotherhood of Teamster's,Chauffeurs,Warehousemen,and Helpers of America,hereinafter called Union, isa labor organization within the meaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe events we are concernedwithherein concern only the Raleighplant of theRespondent.From what theTrial Examiner gleans fromthe record,the Respond-ent at all times material herein had approximately 200 employees at itsRaleighplant.2All manufacturing and processingof dairyproducts is done at this plant.In addition some distribution is handled at this plant.3 It is withthe latter that weare primarily concerned herein.The complaintlists the names of several of theRespondent's officersand supervisoryemployees.Insofar as we are concernedthe following either testifiedat the hearingherein or were referred to in the recordby the witnessesin the course of their testimony;(1) J. D. Kilgore, president; (2)David C. Worth,personnel manager;(3)Grady Ferrell,salesmanager, wholesalemilk department;(4) E. R. Sweet,sales supervisor, ice cream;(5) Sam N. Mann,salesmanager,ice cream;(6) David G. Williams, routesupervisor,wholesale milk;and (7) Lynn E. Spivey, supervisor,wholesale milk.A. The Union's organizationalcampaignThe recordshows that sometime in the latter part of September 1960, a group ofthe Respondent's employees got together and discussed their working conditions.The upshot of their discussion was that Howell L. Jones, one of the alleged discrimi-natees herein,was designatedby the groupto contact the Union:Shortly there-after, Jones called upon LeonardR. Cupp,a representative of the Union,and talkedwith him about organizing the Respondent's employees.During the courseof theirconversation, Jones signed an application-for-membershipcard.Cupppromisedto assist in the organization campaign as soon as he completed a "job he was on."He also gave Jones application-for-membership cards and requested that he passthem out among the employees.Accordingto Jones' credible testimony, he notonly passed out the cards,but along withCupp calledupon the employees andsecured the signatures of 130 employees.As a result of Jones' effort among theemployees,theUnionfiled a petition for certification representatives, with theBoard's Regional Office in Winston-Salem,North Carolina,on October 19, 1960.Thereaftera representation hearing was held in Raleigh,North Carolina,on Novem-1Only employees of the Raleigh.North Carolina,plant are involved herein.a SeeGeneral Counsel's Exhibit No 1ASee the Board'sDecision and Direction of Election,130 NLRB 892. PINE STATE CREAMERY COMPANY, INC.39her 14, 1960.As indicated above, the Board's Decision and Direction of Election130 NLRB 892 was issued on February 28, 1961.Itwas stipulated at the hearing herein that Jones testified on behalf of the Unionat the representation hearing on November 14, 1960.1.The alleged independent violation of Section 8(a)(1) of the ActThe complaintalleges insubstance that the Respondent by Grady Ferrell, whomthe record shows was the sales manager of its wholesale milk department, "inter-rogated its employees concerning their union membership, activities and desires,on or about October 24, and November 10, 1960.114From what the Trial Examiner is able to glean from the record, J. D. Kilgore,the Respondent's president, sent each employee a letter sometime around the middleof October 1960 in which he set forth the Respondent's opposition to the Union.The letter was referred to by several witnesses in the course of their testimony;however neither the General Counsel nor the Respondent chose to offer it in evi-dence.One of the witnesses for the Respondent, Grady Ferrell, sales manager forthe wholesale milk department, testified that it was posted on the bulletin boardat the plant, at all times material herein. In the circumstances, the Trial Examinerfinds that Kilgore sent the letter referred to above to each employee, but makes nofinding as to its contents, except where reference thereto was made and litigated atthe hearing herein.The record shows without contradiction that on or about October 18, 1960, thatall of the employees at the Respondent's Raleigh; North Carolina, plant were calledinto the office of Ferrell for the ostensible purpose of soliciting their financial supportand pledges to the local United Fund drive.Each employee wasprivatelyinter-viewed by Ferrell, not only concerning contributions to the United Fund,butalso,about his attitude toward the Union.Among those interviewed was James MarshallHilliard, one of the alleged discriminatees herein.According to his credible testi-mony, Ferrell asked him "what his opinion" was regarding the Union, and he toldhim in substance that ". . actually I don't know, I have never belonged to aUnion, and I don't know whether it would help us or it would be expensive to us,"to which Ferrell replied, "Well, definitely, I oppose it, because the Company hasbeen nice to us all, and in particular me, I feel, . . . I don't think we need aunion." 5In the considered opinion of the Trial Examiner the best account of what tran-spired at the interviews is found in the testimony of Ferrell, himself.The followingexcerpt therefrom is set forth below:Q.What else did you discuss?A. I asked him if he received the letter from the company in regards to theeffort of the Union to organize employees.TRIAL EXAMINER: That has come up several times.Do you have that letter?It has been in testimony of numerous witnesses about the letter, and I assumeditwould be offered in evidence.The WITNESS:We don't have a letter here; it is the same letter that is postedon our bulletin board in the plant. It merely states the company's position onthe union.Q. (By Mr. STONE.)What did you tell Mr. Hilliard?A. I asked him if he understood the letter; if there were any questions aboutit; I would be glad to talk to him about it if there were; and I stated to him myposition.Q. Just tell me what you told him.A. I told him the company was opposed to a Union, as the letter stated. Andthat we would resist in every way; that I was personally opposed to a Union; Ifelt we had no need for it; the company had been good to me, and had been goodto all the employees; we had a fine organization; and we thought that we had noneed for outsiders to come in and direct our business or direct our employees.Q. Did you discuss this with the other employees, too?A. Each employeeTRIAL EXAMINER:You called them each aside?The WITNESS: I had each one come to my desk to solicit his United Fundpledge, and at the same time, I asked him if he had received the letter, and ifhe understood the letter, and I stated the position on the union.TRIAL, EXAMINER: That's what I mean. In private interviews?4 Quotes from the complaint5 Quotes from Hilliard's credible testimony. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe WrrNEss:Yes, sir.Q. (By Mr. STONE.)When you discussed this letter with him, what did hesay?A. He said he knew nothing about the Union; very little about the Union;hadn't heard anything about it, or what to do.Q. Did you ask him what he was going to do?A. I did not.Q.Were you interested in how he felt about the Union?A. I'm certainly interested in all of them, sir.Q. And you asked him; you tell me now that you didn't ask him how he felt?A. I did not.Q.You merely talked about this letter?A. I talked about the letter, yes sir, I stated that I talked about the letter.TRIAL EXAMINER: Maybe he talked about the letter and told him his positionabout the thing, and as I understood it, you expressed your own opinion thatyou didn't want any part of it?The WITNESS:Yes, very emphatically.2.Conclusionary findings regarding the independent' violations ofSection 8 (a) (1) of the ActAfter long and careful consideration the Trial Examiner is convinced that Ferrell's-interrogation of the Respondent's employees referred to above was violative of Section,8(a) (1) of the Act.His reasoning is primarily predicated on the staging thereof andthe mode and manner in which he interrogated the employees, which as indicated.above, is best described in his version of the affair.When this is considered in the lightof the impression he made upon the Trial Examiner while he was testifying, which, tosay the least, was "emphatically" vehement toward the organizational efforts of theemployees.He minced no words and voiced his opinions in clear and concise lan-guage.When this is taken into consideration and one visualizes the individual em-ployee who was subjected to his interrogation, stated as it was in his private office, thento the Trial Examiner at least, the employees as normal human beings were mentallysubjected to restraint and coercion within the meaning of the Act.There is no question but what Ferrell had the right to voice his opinion about theUnion, but it was the mode and manner in which he exercised that right that we areconcerned with herein.Freedom of speech of course is an inherent right, but societyat times is required to curb its abuse, for example, the false cry of "Fire" in a theaterpacked with schoolchildren.The Trial- Examiner is also conscious of the fact thatFerrell made no deliberate threats or promises of benefits in his interrogation, but asindicated above this factor is outweighed by the inherent effect upon the employeesof the staging and the manner in which it was carried out.One would be most naiveto find that his interrogation had no effect upon the individual employees, and that itwas merely for the purpose of expressing his personal views and opinions on theirattempt to exercise their statutory rights under the Act.In the considered opinion of the Trial Examiner, the following excerpt from the-reasoning of the Court in the"Firedoor"case is applicable here: 6Interrogation of employees is legal, when the questioning is not accompaniedby any explicit threats, cf.N.L.R.B. v. Beaner Meadow Creamery,215 F. 2d 247(3 Cir. 1954),ifunder all the circumstances coercion is not implicit in thequestioning.Matter of Blue Flash Express, Inc.,109 N.L.R.B. 59 (1954);N.L.R.B. v. Armco Drainage & Metal Prod.,220 F. 2d 573, 582 (6 Cir. 1955),cert. denied,358 U.S. 838;N.L.R.B. v. Assoc. Dry Goods Corp.,209 F. 2d 593(2 Cir. 1954);N.L.R.B. v. Syracuse Color Press, 209 F.2d 596 (2 Cir. 1954).4The most relevant factors are whether there has been a background of employerhostility to and discrimination against the union 5 and whether the questions4 See earlier cases holding that interrogation wasperse illegal,Standard-Coosa-Thatcher,85 NLRB 1358 (1949) ;N L R B. v Dixon,184 F. 2d 521 (8 Cir 1950)cf.Texarkana Bits Co v N L R B ,119 F. 2d 480 (8 Cir 1941)5NLRB v. Hill & Hill Truck Line, Inc,266 F 2d 883 (5 Cir 1959);NLRB v.Wagner IronWorks, 220 F 2d 126, 139 (C A. 7), cert denied, 350 US. 981;N L R B v. Chautauqua Hardware Corp ,192 F 2d 492 (2 Cir 1951) ; compareN L R B v. Protein Blenders,215 F. 2d 749 (8 Cir 1954) ;N L.R B v. ArthurWiner, Inc,194 F. 2d 370 (7 -Cir. 1952), cert. denied, 344 U S. 819.aN L R B v. Firedoor Corporation of America,291 F 2d 328 (C A. 2), enfg 127-NLRB 1123. PINE STATE CREAMERY COMPANY, INC.41seem to seek information which the employer in good faith needs-as whenindividuals are asked whether they belong to the union so that the employercan check the union's claim to represent a majority 6 or, to the contrary, seemto seek information most useful for discrimination-as when employees areasked who organized the union or whether named fellow workers belong .7Other relevant factors are whether the identity of the questioner and the place ormethod of interrogation imbue the interview with an unnatural formality whichtends to intimidate the employee and, to a lesser extent, whether the employeesdid conceal their allegiance or denied membership when they actually had notmade up their mind and, therefore, became unwilling to take an active part inlater organizational activity or even, in the case of a small unit, afraid to votetheir true convictions at a later Board-conducted election.SeeSyracuse ColorPress, supra; Blue Flash Express, Inc., supra[dissenting opinion].[Emphasissupplied.]G Blue Flash Express, Inc, eupra, N.L R B. v. Peerless Products,264 F. 2d 769,(7 Cir 1959) ; cf.NL.R B. v. Superior Co,199 F. 2d 39 (6 Cir. 1952).7N L R B. v - Midwestern Instruments, Inc.,264 F. 2d 829 (10 Or. 1959)N L R.B v Syracuse Color Press, supra, N.L R B. v. Swan Fastener Corp.,199F 2d 935 (1 Cir. 1952).In passing the Trial Examiner desires to point out that he is not unmindful of thefact that the record herein contains no past history of antiunion discrimination.Be that as it may, however, the Trial Examiner, for reasons set forth above, finds thatFerrell's interrogation of the Respondent's employees was violative of Section 8 (a) (1)of the Act.3.The alleged discriminatory discharge of James Marshall HilliardThe record shows that Hilliard was discharged by the Respondent on November 12,1960, at the time he was employed as a route salesman in the milk distribution depart-ment.His immediate supervisors at all times material herein were Grady Ferrelland Lynn E. Spivey.? The events leading up to his discharge were as follows:As indicated above Hilliard was one of the employees interviewed by Ferrell at thetime of the United Fund drive on or about October 18, 1960. According to Hilliard'scredible testimony matters other than the United drive and the Union were discussedduring the course of the interview.One of the matters was Hilliard's handling of acomplaint the Respondent had received from one of the customers on his route, aMr. Thomas who operated a grocery store. From what the Trial Examiner gleansfrom the record this was the second complaint Thomas had made directly to theRespondent in 1960 about the service he was receiving from Hilliard.One was inJanuary 1960, and the second was shortly before October 18, 1960. In the course oftheir conversation Ferrell told Hilliard in substance that he was glad that he hadcleaned up the Thomas account, of which more anon below.In addition to the Thomas complaint the Respondent had received other com-plaints from customers regarding Hilliard's service, they likewise will be discussedbelow.As indicated above Hilliard was discharged by the Respondent on November 12,1960.According to his credible testimony he was discharged by Ferrell when hereturned to the plant that evening.What transpired at that time is in the con-sidered opinion of the Trial Examiner likewise best told in the following excerptfrom his testimony:A.Well, I came in off the route, and there was a note pinned on my settle-ment sheet which said he wanted to see me.TRIAL EXAMINER: Who?Q. (By Mr. DENIsoN.) Who?A.Mr. Ferrell; and I immediately went to the office where he was, and he-told me to go ahead and check up, that he wanted to see me after I checked up,and I went on and checked up, and went in to see what he wanted with me.The first thing he told me, he said, "Marsh, I think you are in the wrong busi-ness," and I said, "You do?" and he said, "Yes, I do."He said, "I think we arejust going to have to get somebody else in your place, and just let you go."And I asked him, I said, "Well, what's the matter, what have I done wrong?and he said, "Well," he said, "We are just having too much old milk on yourroute, and we are just not going to put up with it," and I actually begged him toletme stay, and he told me, he says, "You go outside and let me make a tele--7 Seesupra in reFerrell. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDphone call,"so I did; and he called someone, I don'tknow who, and told mewhen I come back in there, I went back in there, and he told me, he said,"Marshall,I have talked with some of the other officials, and they kind of leftit up to me, and I am going ahead on through with it." He says,"So, bad as Ihate to," he says, "I am going on through with it, because I know you feel likeyou are being put on the spot, and,"he said,"You probably are," but he says,"It looks like I am going to have to go on through with it."And I told him, I did, "Well,if you are going to do it anyway,"I says, "I-reckon that is that.You are letting me down,and you are letting me down hard,because I don't have nothing to fall back on," andhe says,"Yes," he realizedthat and he told me, he says,"Another while back, when I spoke to you aboutthe union,YOU DIDN'T GIVE ME ASATISFACTORY ANSWER AT ALL,"and I told him,I said, "I believe I can give you the same answer today that I didthat day," and that was all that he said about the union.[Emphasis supplied.]Q.What answer did you give him?A. I told him,"I told you that I actually didn't know what I thought of theunion,I never belonged to a union, and I never worked with anybody that did,and it might be a help to us, or it might be expensive to us."Q. Is that all that was said in that conversation?A. That is all that was said.In the main Hilliard's account of what transpired at the time of his discharge wascorroborated by Ferrell,except his testimony concerning Ferrell's remarks about theUnion.According to Ferrell he personally did not mention the Union in the con-versation,but that Hilliard himself brought up the subject.In clarification of histestimony helatertestified, "I did not mention the union to him at any time;I havenever mentioned Union to any of our men unless they brought the question to mefirst."[Emphasis supplied.]When Ferrell's denial of Billiard's version of their con-versation about the Union is considered in the light of the record as a whole, par-ticularly Ferrell's admitted interrogation of the employees about the Union during theUnited Fund drive, the Trial Examiner is convinced and finds that Ferrell made thestatement attributed to him by Hilliard.As indicated above a primary factor inresolving this issue of credibility of Hilliard and Ferrell was the undisputed testi-mony of Ferrell himself that it was he that brought up the question of the Unionat the time he interrogated the employees during the United drive, and not the in-dividual employees.The Respondent contends that Hilliard was discharged because of the carelessmanner in which he serviced his route. In support of its contention it offered thetestimony of Ferrell,and other supervisory employees who were familiar with theincidents that led up to its decision to discharge him.A resume of their testimonyfollows below.To begin with the Trial Examiner sees no reason to burden this report with aminute examination of the host of derogatory testimony in the record regardingHilliard's shortcomings and derelictions of duty, for the simple reason that he, him-self, admitted them for the most part at the hearing herein.Quite frankly, as theTrial Examiner sees it, his principal complaint,as an individual,against the Re-spondent was that he was unjustly denied a chance to make amends and clean upthe situation on his route.According to G. T.Ferrell,salesmanager of the wholesale milk department,8 theCompany over the years had received complaints from customers about the servicerendered them by the route salesman.The usual procedure was to discuss the matterwith the salesmen involved and let them clean up the situation.In the circumstanceshe admitted in the course of his testimony that there was nothing new or novel aboutthe complaints that it had received regarding Hilliard until sometime in the earlypart of 1960.At that time the Company received a serious complaint from theThomas Grocery Company which was to the effect that it was "fed up," so to speak,with the services it was receiving from Hilliard,and threatened to discontinuehandling the Respondent'sproducts unless the situation was cleared up.As theTrial Examiner interprets the record Hilliard cleared up the situation to the satis-faction of all concerned;and that it was this particular incident that Ferrell referredto in his conversation with Hilliard on or about October 18, 1960. It was in thelight of the Thomas situation that the incidents we are primarily concerned withherein arose.From what the Trial Examiner is able to glean from the record the Respondentreceived additional complaints from customers on Hilliard's routeshortly afterhisconversation with Ferrell on October 18, 1960.According to Lynn E. Spivey, route8 SeeSupra PINE STATE CREAMERY COMPANY, INC.43supervisor over the driver-salesmen, such as Hilliard, he received a complaint fromSullivan's Grocery.He went out to the store and talked to Sullivan about the situ-ation.In the course of their conversation Sullivan told him that if he "couldn't get abetter milk man, or change milk men he was going to very definitely change milk;he was not going to go along with me no more with Hilliard." His complaint wasthat Hilliard had not checked his milk and that his icebox was full of milk that wasanywhere from 10 to 15 days old. Spivey checked the box and found 12 cartonsof milk that were over 10 days old .9After he had finished checking the milk atSullivan's, Spivey called on other customers on Hilliard's route, and received com-plaints from several other customers regarding the service they were getting fromHilliard.Their complaints for the most part concerned his failure to pick up "stalemilk."Upon his return to the plant he discussed the situation with Hilliard, andthen reported it to Ferrell.We now come to the incidents that led directly to the discharge of Hilliard onNovember 12, 1960The Trial Examiner has particular reference to a new com-plaint filed by the Thomas Grocery Company on November 8, 1960, and the "check-up" on his route by David G Williams, Hilliard's route supervisor, on November 11,1960.As the Trial Examiner sees it the Thomas complaint was, to put it in thelanguage of Ferrell, the manager of the wholesale milk department, the "strawthat broke the camel's back."The importance of the Thomas incident of Hilliard'sfuture with the Company is best told in the language of Spivey, primarily because itled to Williams' checkup on the route, of which more anon. Consequently the fol-lowing excerpt from Spivey's testimony follows below.Q Did you spot Mr. Williams here on that route?A. I did.On November 8th, Mr. Thomas called me,and I went to his storeon Hargett Street early in the morning, and he told me that my driver had justwaited on him and left, and he had sold a customer a half a gallon of milkwhich had been carried home and brought back from the time the driver hadwaited on him, until about 9:30, or ten o'clock that morning.And he showedme the milk and the milk was eleven days old. It was smelly, you could tell;itwas right at the verge of being sour, and he told me then, "I'm going to put inother milk; I cannot go along with you."He said "We have customers thatcome in here and call for our milk and especially want Pine State milk, andthey are not going to keep calling for Pine State milk," and he only handledour brand of milk. So I told him I would straighten it out, so I went on andcaught Mr. Hilliard on his route, and talked to him about the sour milk, andasked him if he checked the milk; and then he said that did not; and I said,"Well, you had several units of bad milk in this store, and this makes severaltimes I have called your attention to it," and I said, "Now, I want you to goback to this store, check your milk, and pick up what milk you have got in thestore that is not salable."And I talked on with him about, quite a bit moreabout the condition of his route, that I had found it in, and I told Mr. Hilliardthat "You and I have been working at Pine State quite a long time," and I said,"I am trying to hold my job, and I would hate to see you cause me to lose myjob, because neither one of us should lose our job because of not doing the jobwe should do."Q. All right; did you report that to Mr. Ferrell?A. I did.When I went in that day, I told Mr. Ferrell that I had a complaintfrom Mr. Thomas, too, and he told me to get with the Route Supervisor overMr. Hilliard, and, have him clean that route up; that he had warned Mr. Hilliardabout the condition of his route being in before.Q. Did you have anything else to do with the discharge of Hilliard?A.No, sir, I didn't have anything to do; I just turned it over to Mr. Ferrell,the findings.As indicated 'above Williams made his check on November 11, 1960.A resume'of his testimony follows.According to Williams, he was a route supervisor at times material herein.One ofhis duties was to go with the salesmen and to make periodical checks on their routes.He further testified that during 1960 the Respondent had received complaints fromseveral customers about the way Hilliard was handling their accounts.He per-9The record shows that milk over 5 days old should be picked up by the driver-salesmenand returned to the plantThe age of the milk is determined by a code number pressedinto the side of the carton or containerThis number is changed every day and thesalesmen are under instructions to check the age of the milk by the code number everytime they call on a customerThis is necessaryin orderto keep fresh milk in the boxesfor the purchasers 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDsonally checked with them and endeavored to clean up the situation, by talking itover with Hilliard and assuring the customers, in substance, that there would beno recurrence of the matters complained of.As indicated above Williams, on the instructions of Ferrell and Spivey, his su-periors, accompanied Hilliard on his route on November 11, 1960.What he foundon Hilliard's route is best told in his testimony at the hearing herein, which isfully credited by the Trial Examiner, primarily because Hilliard himself tacitly ad-mitted them in his own testimony which has been discussed and set forth above.10A. I found milk as much as twenty days old.Q. How much stale milk did you find?A.Well, there were 54 cartons of that milk, in pretty bad shape.Q.What do you mean in pretty bad shape?A. The pick-up date is five and six and most of them run from ten to twenty,and any time it runs from ten to twenty, its getting inbad shape.Q.What do you mean "bad shape"?A. Cartons of milk get sour, and the carton gets round; even get mold onthem at twenty- I found some that way.Q. Now, have you ever had any situation which compared to that on adriver's route?A. On a different route, no, sir.Q. Any route?A. No, sir.Q.What is the most old milk that you normally find on a driver's route?A.Well, none of my other routes have had very little, if any, old pick-update; maybe five or six, six and seven, which is when we pick it up; but oncein a while, you will find one set back, one or two, but you hardly ever find abottle of sour milk.Q. In other words, you normally find milk that is past the pick-up date, oneor two cartons, but you hardly ever find milk that has set there from ten totwenty days?A. No, sir.Q. Do you know of a case of anywhere near that, approaches that?A. No, sir.-Q.What did you do about it?A.Well, I, at that particular time, turned the list over to Mr. Ferrell.Williams further testified that the bad or stale milk was picked up from about20 customers on the route. In clarification of his "check-up" he pointed out thatmilk that was 5 or 6 days old and which ordinarily would have been picked up onthat date, November 11,was not includedin the count of 54 cartons of stale milkthat he found on the route.The record clearly shows that it is the responsibility of the driver-salesmen to seethat the milk in the customers' boxes is fresh at all times.The reason for thisrule is obvious, not only from the standpoint of good relations with storekeepers, butto keep it out of the hands of their customers, the ultimate consumers.As the Trial Examiner sees it Hilliard unquestionably had been more than a "bitcareless" in handling his route.This is evidenced by his admission at the hearingherein that Williams had picked up "right smart" of stale milk on his route onNovember 11, 1960.Now as regards Hilliard's union activities.Quite frankly the record is most "hazy."As the Trial Examiner sees it they were negligible.From what he is able to gleanfrom the record he signed an application-for-membership card on an undiscloseddate, except that it was sometime after the first of two union meetings that he attended.Whether it was before or after he was interviewed by Ferrell on or about October 18,1960, cannot be ascertained from his testimony at the hearing herein. Suffice it tosay that there is no substantial evidence in this record that he engaged in any activityon behalf of the Union, at times material herein.This is evidenced by his owntestimony in his account of what he said to Ferrell about the Union on or aboutOctober 18,11 and again at the time of his discharge on November 12, 1960.ConclusionThe case' as to Hilliard, to put it mildly, presents an enigma when considered inthe light of his own testimony at the hearing herein.When considered in that light20 Seesuprain reHilliard's testimony of what transpired at the time he was dischargedby Ferrell on November 12, 1960.11 Seesupra. PINE STATE CREAMERY COMPANY, INC.45and that of the record as a whole the Trial Examiner is convinced and finds thatJames M. Hilliard was discharged for cause.To be sure, Ferrell's remarks to him atthe time of his discharge, regarding his answers to questions posed him about theUnion at the interview during the United Fund drive, creates some suspicion, butsuspicion is not evidence and should not be indulged in or relied upon by any trierof the facts. ' This is especially true in cases where the overwhelming weight of thesubstantial and probative evidence is contrary to the doubt raised by mere suspicion.Such is the situation herein. In the circumstances discussed, described and foundabove, the Trial Examiner will recommend that the case as to Hilliard be dismissedin its entirety.4.The alleged discriminatory discharge of Howell T. JonesThe record shows and the Trial Examiner has found that Jones was not only theoutstanding union protagonist, but itsmostactive "missionary," so to speak, amongthe Repondent's employees.This is evidenced by his uncontradicted and undeniedtestimony at the hearing herein that he had personally assisted the union organizersin securingsignatures to application-for-membership cards from 130 employees ofthe Respondent.That his activities on behalf of the Union were well known to theRespondent is illustrated by the stipulation of the parties at the hearing herein thathe appeared and testified on behalf of the Union at the representation hearing, CaseNo. 11-RC-1401, on November 14, 1960, in Raleigh, North Carolina.At the hearing herein the parties stipulated as follows regarding Jones' employ-ment history with the Respondent:Mr. DENISON: Mr. Examiner, I have a stipulation as to Mr. Jones at this time..The stipulation reads as follows: "Mr. Howell Jones was first employed by thecompany on June 16, 1953; his first job was that of reliefman onfour routesat $180 per month; about six months later, he received his own route at $240 amonth; two years later he was switched to another route at,an increase in paywhich route he operated until the time of his discharge, at which time he wasmaking $310 a month. At the time of his discharge, Mr. Ed Sweat was hisroute supervisor."Mr. ALEXANDER: The company will agree to that stipulation and I might ex-plain one thing, Mr. Denison, you may note that the $310 is a guaranteed mini-mum, as all the others are.TRIAL EXAMINER: Very well.Mr. ALEXANDER:It is a guaranteed minimum plus commission on all those.TRIAL EXAMINER: The stipulation has been accepted. I accept thestipulation.As indicated above Jones was discharged by the Respondent on January 23, 1961.The events leading up to his discharge were as follows: After he completed his routeon Saturday, January 21, 1961, he returned to the plant and checked in his load, atabout 5:15 p.m. Shortly thereafter he went upstairs, presumably to one of theRespondent's offices, and got his settlement sheet.Attached theretowas a note inwhich he was requested to make out his load sheet for the coming Monday, andinstructed to report to Mann, the manager of the wholesale ice cream department.Jones did as instructed and that evening called the relief driver who normally wouldtake over his route Monday, January 23, and gave him certain information about theroute.On Mondaymorning,January 23, 1961, Jones met with Mann and David C.Worth, the personnel director, in the latter's office.What transpired at this meet-ing is inthe considered opinion of the Trial Examiner likewise best told in the fol-lowing excerpt from Jones' credible testimony:Q. And did yougo in at nineo'clock?A. Yes, sir, I did.Q. And tell us exactly what happened then.A. Well, I walked in just a few minutes beforenine, andsaw Mr. Mann, andhe told me to sit down, have a seat and wait a few minutes, and he would beback directly; and he went upstairs, and about 45 minutes later, he came down,and said, "Comeon, let's goup to Mr. Worth's office," and we went up to Mr.Worth's office, and Mr. Worth was not in at thattime, ashe had stepped out,and Mr.Mannand I werejust standingthere, discussing a few things; and Mr.Worth came in and hada seat,and Mr. Worth looked at Mr Mann, and lookedback, and Mr. Mann told me that they had decided that I was no longer neededat Pine State Creamery,and Iasked him why, and he told me I was giving in-adequate service to my customers. and I asked him what he meantAnd he said, well, I wasn't waiting on my customers, and I told him, "No," 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDI said,"Mr. Mann,that's not why I am being fired," I said, "It is because of myunion activity,"and he looked at me, and said,"Are you calling me a liar?" andI said, "No, sir,just take it for what it's worth."And there was some more discussion there, and Mr. Worth looked at Mr.Mann,and says, "Well,I don't think we have the grounds to fire him," andMr. Mann said, "If we haven't got the grounds-"and Mr. Worth looked atme and told me that he would give me the chance to resign;and I told him,no, sir, that I had no intention of resigning with Pine State; that I liked thejob; and he said,"Well, that gives me no alternative.Iwill have to fire you."-And I said "All right," and then the discussion came up about my pay, andgetting all my route accounts and personal accounts straight,and he said itwould take about forty-five minutes for that, and asked me to come back at thattime.Q Is that all you remember about that conversation?A. Yes, sir.In the mainWorthand Mann's testimony of what transpired at the time Joneswas fired is corroborative of that of Jones, except certain remarks attributed to Worthby Jones, which have been set forth above in the excerpt from his testimony.TheTrial Examiner has particular reference to certain testimony elicited from Mann bythe General Counsel on cross-examination.Quite frankly the resolution of the cred-ibility of the witnesses has plagued the Trial Examiner no end. Both Mann and Worthspecifically denied that the latter made the statement attributed to him by Jones, tothe effect that the Morgan case standing alone was not sufficient grounds for dis-charge.A careful examination of Jones' version of what transpired and was said atthis time shows that Worth coupled thestatement in questionby then turning to,Jones and saying ". . . he would give me the chance to resign.."12On cross-examination Mann admitted that Worth did make the statement attributed to him byJones concerning the offer to resign from his job with the Respondent.Mann's testi-mony is most"illuminating,"to say the least, for reasonsother than the resolution ofthisparticular credibility issue,which will be apparent below.The following excerptfrom Mann's testimony follows:NQ. (By Mr. STONE.)I'm asking what he did say; I don't want to know whatstatement he didn't make;according to your best recollection.A. Mr. Worth,I believe stated that-if you would make your question a littlemore specific,I think I could answer it.Q. All I'm asking you to do is just recall what was said by you,what was saidby Mr. Jones, and what was said by Mr. Worth, at the time that you dischargedMr. Jones. Just try to remember everything you can about it and tell mewhat was said by each of them.A. I'm not sure exactlywhatMr. Worth did say.I have given you what Irecall of Mr. Jones' statements and my statements;I do not recall exactly whatMr. Worth said.Q. Let me ask you this;did he say-this is Mr.Worth talking now-"I'll giveyou a chance to resign from the company"-did he say anything about that?A. Yes, I recall that.Q. And what did Mr.Jones say?A.Mr. Jones said he did not choose to resign; he would be fired.Q.Was there any, discussion about the pay or the uniforms?A. Yes, there was.Mainly, to the effect that we would work that out laterwhen Mr. Jones came back from taking his wife down town. [Emphasis,supplied.]After long and careful consideration the Trial Examiner credits Jones' version ofwhat was said and transpired in Worth's office at the time he was discharged onJanuary 24,1961.His finding is predicated upon the demeanor of the witnessesinvolved in this issue at the time they appeared and testified before him at thehearing herein.Other factors were the obvious hostility of Worth and Mann towardthe Union and Jones'participation in its organizational efforts among the Respondent'semployees.This reasoning applies particularly to Worth.When these factors areconsidered in the light of Mann's admissions on cross-examination the Trial Examineris convinced that Jones'version of what transpired and was said at the time of hisdischarge was a true account thereof and consequently is fully credited by the TrialExaminer.In the circumstances the Trial Examiner finds that Worth made thestatements attributed to him by Jones in his testimony before him at the hearingherein.12Quotes from Jones'testimony,also found in the excerpt from his testimony,supra. PINE STATE CREAMERYCOMPANY, INC.47Jones' versionof what transpiredat the time of his discharge regarding the reasonsstated tohimby Mannas the grounds for his discharge was in substance that it wasbecause he was giving"inadequate service" to his customers.Mann testifiedthat theprimary reasonfor his discharge was ". . . thathe had given inadequate service tosome of his customers during the period of this special sale on quarts of ice cream." 13As the TrialExaminer sees it Mannhad particularreference to two customers,Mor-gans'Grocery, and the AngusBarn, a "steak house" onJones' route.Thoughmentionwas made of other customers,such as Fuller's,the recordindicates that itwas the Morgans and AngusBarn accountsthat the Respondent stressedas the mostimportant examples of Jones' derelictions on his route duringthe periodin question.Let us takea look at the record as a whole concerningthese particularcustomers.As the TrialExaminer sees it one of the majorfactors relied upon by theRespondentas justification of its discharge of Jones was his failureto follow itsinstructions to goon his summer schedule during its special sale of "IceCream Quarts" in January 1961.The record shows thaton January9, 1961, theroute salesmen in the ice creamdepartment were instructedby Mann,the managerof the department,at a "pep"meeting to go on their "summer schedule" during the specialsale which was sched-uled for the week ofJanuary16, 1961.This was anannualevent and widely adver-tised by theRespondent over the radio,television,and in the press.Ordinarily routesalesmen work4 days during the winter and 5 days during thesummer months.According to EdwardR. Sweat, route supervisorover the icecream salesmen, theRespondentreceived a complaint from the Morgans about the service they werereceivingfrom Jones.As aresult,Mann instructedhim to go outto theirplace ofbusiness and to makea check, which he did.He found that they wereout of icecream andthatJones had not serviced them sinceDecember 6, 1960.He told MrsMorgan that he would go up furtheron Jones' routeand "catchhim.and Iwould havehim come by . . ." with his truckand leave them ice cream.i4He went onup the routeand, as theTrial Examiner interprets the record, waited ator near Fuller'sCrown ServiceStation,for 21/2 hours,and that Jones never showedup.He then went backto the Morgansand told them that he wouldsend some icecream outthe next day 15While he waswaiting at Fuller's for Jones to showup he checkedup on their ice.cream and found that Jones hadnot servicedthem in accordance with instructionswith the "Special Quarts."In the interim he dropped around to some othercustom-ers nearby and foundthat theytoo had notbeen serviced by Jones withthe "SpecialQuarts" onhis summerschedule,that he was expectedto follow duringthe specialsale.Upon his return to the plantSweat informedhis supervisor,Mann, what he hadfound onJones' route.Jones' versionof what transpiredon January17, 1961, isat considerable variancewithSweat's account,particularlyregarding certain customerswhom he reported toMann had not beenserviced byJones on that particulardate.The gist of Jones'testimony was to theeffect thatseveral of the customers namedby Sweat in his reporttoMann,were not onhis Tuesday route but on his Saturday route, suchas Jones'Grocery.As to Fuller's, whereSweat testified he waited21/ahoursfor Jones, hetestified that onTuesdayshis route was in a different direction,and that it, too, likethe Jones account, was on his Saturday route.He also pointed out in his testimonythat it was so listed in his routebook which Sweat had with himwhen he made hischeck on Tuesday, January 17,1961; and that he pointed this fact out to Sweat duringthe course of their discussion that evening when he returned to the plant.Now back to the Morgans. Accordingto Jones, andthe Trial Examinercreditshis entire testimonyregardingthisparticular account for reasons which will beapparentbelow, theyhad been asource of trouble ever since he had been servicingtheir placeof business.The appraisal of the testimony of the Morgans had beenmost difficult.The Trial Examiner has read it and rereaditand quitefrankly isutterly bemused by its contradictions to the point of befuddledness.Suffice it tosay, that of the two, Mrs. Morganimpressed him as the mostreliable witness.Thegist of her testimony was to the effect that Jones had failed to call on them fromDecember 6, 1960, to January 17, 1961.On that dateshe called the Respondentand complained about the service she was receiving from Jones. She said that theyhad been out of ice cream for 2 weeks and thatJoneshad not calledupon themsinceDecember 6, 1960; and that if they did not get better service theywere goingto" . . . have tomake arrangements and get anotherbox from some other people,13Quotes from Mann's testimony14Quotes from Sweat's testimony15Seeinfra in re11Iorgan's. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDand get ice cream." 16As the Trial Examiner interprets the record, Mann got thecall from Mrs. Morgan and then turned her over to Sweat to whom she actuallymade the complaint. Shortly after their conversation, Sweat drove out to theirstore and delivered some ice cream.While there he checked the ice box and foundthat it was empty.As indicated above this occurred on the same day, January 17,1961, that Sweat made the check at Fuller's, Jones' Grocery, and other stops onJones' route.As indicated above the Morgans' account had been a source of trouble to Jonesever since he had been on, the route.As he put it they constantly "complainedabout anything and everything," over the years that he served them.They werethe first stop on his Tuesday and Saturday routes.He further testified that hestopped there every morningsometimebetween 6:30 a.m. and 6:45 a.m., and waited.,one-half hour at all times material herein, and that on many occasions the store wasnot open, nor was there any indication that there was anybody about the premises.He also testified that he had on two occasions within at least a 6-month period be-fore his discharge gone back by the store in the afternoon and found no one there.He reported these instances to Mann, who told him that it was unnecessary to goback by their store in the afternoons on his way back to the plant.As indicated theexact date of his recalls at the Morgans is not shown.Nevertheless his testimonystands uncontradicted and undemed in the record and is credited by the TrialExaminer.From what the Trial Examiner is able to glean from Morgan's testimony he wentto the store every morning from around 3:30 a.m. to 4:30 a.m. during the summer-time and anywhere from 5:30 a.m. to 6 a.m. during the winter months.He wouldopen up the store and stay these to around 7 a.m. and then go home and get hisbreakfast.While he was gone either his wife or son would look after the store.After he finished his breakfast he would start out on his produce route, which therecord indicates took up the major part of each day, at all times material herein.Though both the Morgans insisted that there was someone in the store at alltimes throughout the day, there is testimony in the record that refutes their conten-tion.For example, Mrs. Morgan admitted that there were times when whoevermight be in charge of the store might have locked it up and slipped out back to the"bathroom" which was located about 50 feet back of the store, but that this was onlya temporary situation.However, the record contains an admission on her part ofan incident that took place shortly before the hearing herein that indicates, at leastto the Trial Examiner, that the business was, to put it mildly, somewhat "loosely"operated.The Trial Examiner has reference to her testimony concerning the cir-cumstances surrounding the closing of the store on or about February 9, 1961.Oncross-examination she admitted that the store was not open on Thursday, February/9, 1961.Her testimonyis inthe considered opinion of the Trial Examiner mostilluminating.The following excerpt therefrom follows:Q. (By Mr. STONE.)Do you remember when you left to go to Georgia, orFlorida, or wherever you went on your trip?A. February 9th.Q. Do you remember when you left to go to Florida, or Georgia?A. It was Georgia we went to.When did we go; on Tuesday? On Tuesday,I think it was.Q.What month?A. In February; I don't know what date it was.I tooka notion,and Mr.Morgan and the boy allat once,to go one night, so I don't remember exactlywhat date we went. If you think that's confusing; but if you don't keep upwith all these dates and all the dates of other things that you have to keep upwith,and you take a trip all of a sudden, you wouldn't know the date you tookit on;I don't. I didn't keep up with it.[Emphasis supplied.]The record neither shows how long the Morgans were gone, nor when the storewas reopened for business.What the record does indicate, however, is that theRespondent was not notified of their departure either before they closed the storeor when they reopened it. Be that as it may, however, her testimony, to the TrialExaminer at least, lends credence to Jones' testimony about the mode and manner inwhich they operated their place of business, particularly as to their attitude towardthose who supplied them with their merchandise, such as the representatives ofthe Respondent herein.They, at least, were entitled to notification of some kindfrom the Morgans regarding their intentions.Further evidence that the Morgans were not at their place of business duringordinary business hours is found in Jones' uncontradicted and undenied testimony10Quotes fromMrs C M. Morgan's testimony. PINE STATE CREAMERY COMPANY, INC.49that he went back by their store to service them on the Tuesday after Christmas,December 27, 1960, and found the store closed. In the circumstances the TrialExaminer credits Jones' testimony.As indicated above David C. Worth, the Respondent's personnel manager, waspresent at the time Jones wasdischarged. In the course of his testimony before theTrial Examiner regarding what transpired at that time, he stated that the only cus-tomer that was discussed was the Morgans, but that Jones was informed ". . . therewere others."By the "others" the Trial Examiner is convinced that he had referenceto the complaints filed with Mann by Sweat after his check on January 17, 1961.The Trial Examiner has carefully examined the record and has considered in par-ticular Sweat's testimony relative to what he found on Jones' route on January 17,1961.Since the Trial Examiner has commented at some length above as to Sweat'stestimony he sees no necessity of reiterating at this stage of his report.However,there remains one account on Jones' route that was evidently of grave concern tothe Respondent.This is evidenced by the host of testimony it educed from the wit-nesses at the hearing, both on direct and cross-examination, regarding the accountin question; "The Angus Barn."The record shows that the "AngusBarn"isa "steak house" that was opened upsometime around July 1, 1960. It is located on a highway about 12 miles fromRaleigh, North Carolina. It was on Jones' Tuesday and Saturday route.Ordinarilyhe would arrive there at around 1 p.m.On many occasions he found the placeclosed, and was unable to service them. In fact on one occasion he went by thereand though he found the place open, there was nobody there. On his own initiativehe checked their box and left them some ice cream; and signed the sales ticket him-self.As the Trial Examiner sees it the difficulty in servicing Angus Barn was be-cause it did not open for business until 5 p in. Jones told Mann about his difficultiesin servicing the account, and pointed out to him that it was at least 7 or 8 milesaway from the nearest point on his way back to the plant.According to Jones,Mann told him not to go back by Angus Barn on his return trip to the plant. Sincehis testimony stands uncontradicted and undenied in the record it likewise is fullycredited by the Trial Examiner.The Respondent also made much ado at the hearing herein regarding a particularincident involving the "Angus Barn" that occurred shortly before Jones was fired,January 23, 1961.The Trial Examiner has reference to a complaint that the Re-spondent received from someone from the Angus Barn about their ice cream serv-ices.From what the TrialExaminer is able toglean from the record the call wasreceived by President Kilgore who turned the matter over to Mann.He checkedJones' sales records and found that he had made no sales to Angus since January 1,1961.He admitted however that this particular record would not show whetheror not Jones made his calls there on Tuesdays and Saturdays.On Saturday, January21, 1961, Jones took an order of ice cream to the Angus Barn that consisted of 2gallons of ice cream, in half-gallon containers.He was unable to deliver it be-cause the place was locked up and there was nobody around to let him in. In thecircumstances he took the order back to the plant and made a notation on his salesticket as to why he was unable to deliver the order.Mann admitted at the hearingherein that Jones' route book contained the information referred to above.More-over this was the very order that was referred to at the hearing herein by witnessesfor the Respondent as an example of Jones' derelictions in handling the accountSingularly enough, though the Angus Barn incident was advanced as a majorcause for Jones' discharge at the hearing herein, it was not even mentioned by eitherWorth or Mann at the time they discharged him. The Trial Examiner considersthis factor of major importance in view of the fact that both admitted at the hearingherein that the only customer specifically mentioned at that time was te MorganGrocery store.From what the Trial Examiner is able to glean from the record Jones' record withthe Respondent over the years was to say the least very good.There is no sub-stantial evidence in this record that he had ever experienced any serious difficultieswith his superiors until December 1960, and the latter part of January 1961. Infact the stipulation regarding his employment record shows he had received severalincreases in salary during those years.When one takes this factor alone into con-sideration and views it in the light of the record considered as a whole regarding thecomplaints ofthemajor complainant, the Morgans,he would be most naive tohonestly believe that this was the motive for Jones' discharge.5.Conclusion as to the alleged discriminatory discharge of Howell L. JonesThe case as to Jones has been most difficult to decide in view of the vagueness ofthe reasons advanced by the Respondent at the hearing herein, when considered inC30849-62-vol. 134-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe light of what admittedly transpired in Worth's office at the time he was dis-charged.The Trial Examiner has particular reference to the role of the Morgansin this regard.For example Jones' uncontradicted and undenied testimony regard-ing his experiences with them, and the admissions and probative testimony elicitedfrom the Morgans themselves at the hearing herein as to the mode and mannerin which they operated their business.When this factor is considered in the lightof the Angus Barn account, then the Trial Examiner's "befuddlement" is under-standable.To add these factors to the third reason advanced by the Respondentfor Jones' discharge, that is, his failure to go on his summer schedule duringthe "Special Sale" in January 1961, then befuddlement assumes importance andbecomes more understandable for reasons set forth below.i7Of course the Respondent had the right to discharge Jones, or any other employee,for either a valid reason, or even for reasons predicated on mere hearsay,iB orfor no reason at all. It all depends on what was thereal motiveor reason behind itsaction.But where, as here, the reason advanced by the Respondent is so picayunishin the light of his past record as an employee, then one of necessity must look aboutfor the real reason. In the considered opinion of the Trial Examiner it requires butlittle "soul-searching," so to speak, to arrive at the real reason for Jones' discharge.In the first place one must take into consideration the fact that insofar as the recordherein is concerned Jones was not only the outstanding union adherent in theemploy of the Respondent at its Raleigh plant, but had personally assisted theorganizer for the Union in securing applications for membership in the Union from130 of the Respondent's employees.Moreover, the Respondent was well aware ofhis union activities and had been since he testified for the Union at the representa-tion hearing on November 14, 1960.When these factors are considered in the lightof the open and avowed hostility of the Respondent toward the unionization of itsemployees, the Trial Examiner is convinced that the Morgan and Angus Barn inci-dents and his conduct during the "Special Sale" in January 1961, were mere pretext,and bespeak an ulterior motive on the part of the Respondent in advancing themas a motive for his discharge.In the circumstances and upon the record considered as a whole the Trial Examinerisconvinced and finds that Howell L. Jones was discharged by the Respondentbecause of his open and notorious activities on behalf of the Union; and that suchconduct was violative of Section 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIthas been found that Respondent by discharging and refusing to reinstateHowell L. Jones, discriminated against him in respect to his tenure of employmentin violation of Section 8(a)(3) of the Act.The Trial Examiner shall thereforerecommend that Respondent cease and desist therefrom and from infringing inany other manner upon the rights of employees guaranteed in Section 7 of the Act.19He shall recommend that the Respondent offer to the aforementioned employee im-mediate and full reinstatement to his former or substantially equivalent position 20without prejudice to his seniority or other rights and privileges.He shall also recom-mend that Respondent make him whole for any loss of earnings that he may havesuffered because of the discrimination against him, by a payment of a sum of moneyequal to the amount he would normally have earnedaswagesfrom the date of hisdiscrimination to the date of the offer of reinstatement,less his net earnings duringsaid period, with backpay computed in the customarymanner.21He shall furtherrecommend that the Board order the Respondent to preserve and make available to17 Though not specifically advanced by Webster, "befuddlement" in instances such as weare faced with herein. Is definitive of "pretext," of which more anon18Ohio Associated Telephone Company vN.L R B , 192'F 2d 664 (C A 6), 91 NLRB 93219N L R B v Lamar Creamery Company,246 F. 2d 8 (C A 5).20The Chase National Bank of the City of New York, San Juan, PuertoRico,Branch,65 NLRB 82721F.W. Woolworth Company,90 NLRB 289 CUSTOM QUILTING CORPORATION51the Board upon request payroll and other records to facilitate the checking of theamount of backpay due and the rights of employment.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Teamsters Local Union No. 391,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,is a labor organization withinthe meaning of Section 2(5) of the Act.2.Pine State Creamery Company, Inc., is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce within the meaning of Section2(6) and(7) of the Act.3.By discriminating in regard to the tenure of employment of Howell L. Jones—Respondent has engaged in, and is engaging in unfair labor practices within themeaning of Section 8(a) (3) of the Act.4.By the foregoing conduct, and by privately interviewing its employees and byemphatically informing themof its opposition to the Union,and interrogating eachand every employee as to his opinions and sympathies toward the Union in private,Respondent has interfered with, restrained,and coerced its employees in the exer-cise of their rights guaranteed them by Section 7 of the Act and thereby has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.The aforesaidunfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.6.The Respondent did not violate Section 8(a) (3) or(1) of the Act by discharg-ing James Marshall Hilliard on or about November 12, 1960.[Recommendations omitted from publication.]CustomQuilting CorporationandDistrict 65, Retail,Wholesaleand Department Store Union,AFL-CIO.Case No. 2-CA-7635.November 7, 1961DECISION AND ORDEROn March 10,1961,Trial Examiner Sidney Sherman issued his In-termediate Report in the above-entitled proceeding,finding that theRespondent had engaged in certain unfair labor practices alleged inthe complaint and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter,the Charging Party and theGeneralCounsel filed exceptions to the Intermediate Report and theGeneral Counsel filed a brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing,and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthe case,and hereby adopts the findings,'conclusions,and recom-mendations of the Trial Examiner.1 In theabsence of exceptions,we adoptproformatheTrial Examiner's findings of aviolation ofSection 8(a) (1) relating to Respondent's threatening its employeeswith re-134 NLRB No. 9.